Citation Nr: 0947604	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had 13 days of active service from January 18, 
1958 to January 30, 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the claims currently on appeal.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in June 2009 granting the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Since this grant 
constituted a full grant of the benefits sought on appeal, 
these claims are no longer in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).  

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The Veteran's degenerative joint disease of the low back did 
not manifest during, or as a result of, active military 
service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine because there 
is no evidence to satisfy the second McLendon criteria 
discussed above.  Specifically, there is no evidence of an 
in-service injury to the lumbar spine.  Therefore, a medical 
examination would serve no useful purpose in this case, since 
the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by 
the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Copies of private 
medical opinions have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations for Service Connection 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Lumbar Spine Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's degenerative joint disease of the lumbar spine did 
not manifest during, or as a result of, his active military 
service.  As such, service connection is not warranted in 
this case.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer a chronic injury of the spine during 
his active military service.  The service treatment records 
are entirely silent regarding any injury to the low back or 
complaints of back pain by the Veteran.  Also, according to 
the Veteran's January 1958 Medical Board examination, the 
Veteran's spine and other musculoskeletal system were normal 
at the time of his discharge from active duty.  Therefore, 
the evidence demonstrates that the Veteran did not suffer a 
chronic low back injury during his military service.  

The post-service treatment records demonstrate that the 
Veteran did not suffer from degenerative joint disease of the 
lumbar spine within one year of his separation from active 
duty either.  According to a December 1959 VA examination 
report, the Veteran was negative for any diseases or injuries 
of the musculoskeletal system and he had no limitation of 
motion of the spine.  Therefore, the presumption of in-
service incurrence is not applicable in this case.  See 38 
C.F.R. § 3.307.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The evidence demonstrates that the Veteran has not suffered 
from chronic symptomatology of the lumbar spine since 
military service.  In fact, the first evidence of record 
demonstrating that the Veteran suffered from low back pain is 
a VA outpatient treatment record from January 2006.  This is 
approximately 48 years after the Veteran's separation from 
active duty.  According to the record, the Veteran reported 
having a backache and other joint pain at this time.  A March 
2006 VA outpatient treatment record noted a diagnosis of 
degenerative joint disease.  None of these records suggested 
a possible relationship to the Veteran's active military 
service.  There is no evidence of chronic symptomatology in 
this case.  

Additionally, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for or complaints of low back pain for 
approximately 48 years after separation from service tends to 
establish that the Veteran has not had chronic symptomatology 
since his separation from active duty.

The Board recognizes that the Veteran believes his current 
back pain is related to his military service.  According to 
his March 2008 formal appeal to the Board, the Veteran 
expressed a belief that his back pain stemmed from carrying a 
lot of weight and exercising.  As a layperson, the Veteran is 
competent to provide testimony


regarding the occurrence of events that are that are subject 
to lay observation, such as back pain.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  However, as a layperson, 
the Veteran is not competent to provide an opinion regarding 
the etiological manifestations of this low back pain.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  

Furthermore, the preponderance of the evidence in this case 
demonstrates that the Veteran's back pain did not begin 
during active duty, as there is no evidence of this condition 
for nearly five decades after separation from service and the 
December 1959 VA examiner specifically found that the 
Veteran's spine was normal after his separation from active 
duty.  

As a final matter, the Board has considered an opinion 
provided by an unknown physician, dated March 2008.  
According to the letter, the Veteran had degenerative disc 
disease of the lumbar spine that was at least as likely as 
not related to an injury, disease, or event occurring during 
military service.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The March 2008 opinion in this case is accompanied by no 
medical evidence or clinical data.  The physician, whose name 
cannot be determined from the provided opinion, did not 
indicate what injury or event during service that he or she 
believed may have led to the Veteran's back pain.  Likewise, 
there was no mention of any clinical evidence or medical 
records supporting the conclusion that the Veteran's back 
condition was related to military service.  Finally, the 
opinion is nothing more than a mark made on a check list with 
no indication that the Veteran was examined or that his 
medical records were reviewed at this time.  As such, this 
opinion is wholly inadequate to provide a basis upon which 
service connection may be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a lumbar spine disorder must be 
denied.
ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.  


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder.  The record reflects 
that the Veteran has been diagnosed with both an anxiety 
disorder and PTSD during the pendency of this claim.  VA also 
received an opinion from an unknown physician in February 
2006 that noted that the Veteran had a questionable diagnosis 
of PTSD that was "possibly related to" service.  Finally, 
in the Veteran's February 2007 notice of disagreement, the 
Veteran indicated that he was seeking service connection for 
mental problems, and it was up to VA whether to classify it 
as PTSD, depression or anxiety.  However, the Veteran's claim 
has been consistently adjudicated as one of PTSD only and his 
claim has been denied for lack of a verifiable in-service 
stressor.  A verified in-service stressor is not required for 
a claim of depression or anxiety.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must interpret the Veteran's claim 
to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (per curiam order) (it is the responsibility 
of the Board to consider alternate current conditions within 
the scope of the claim).  In the present case, the Veteran 
has made it clear that his claim is not limited to just PTSD.  
The Veteran should be afforded a VA psychiatric examination 
to determine what specific psychiatric disorder(s) the 
Veteran may suffer from, and if any such disorder is related 
to his military service.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded the 
opportunity to identify and submit any 
additional evidence or information he has 
regarding his claimed in-service 
stressors.  If any additional evidence is 
identified or obtained, VA should 
incorporate it into the Veteran's claims 
file.  

2. Once the above steps have been 
completed, the Veteran should be afforded 
a VA examination with the appropriate 
specialist(s) to determine whether he 
suffers from any current psychiatric 
disorder(s) that is related to his 
military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder(s), to include PTSD, appropriate?

(b) If a psychiatric disorder is 
diagnosed, is it at least as likely as not 
that this disorder(s) is a result of the 
Veteran's military service?  If a 
diagnosis of PTSD is assigned, the 
examiner may only rely on a verified in-
service stressor in making this 
conclusion.  

(c) In the alternative, is it at least as 
likely as not that any psychiatric 
disorder(s) diagnosed during the 
examination is a result of the Veteran's 
service-connected low back pain, or, that 
it has been permanently aggravated by this 
disability.  

A complete rationale for the opinion 
expressed must be provided.  

3. The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


